I concur in the order reversing the judgment. I do so on the ground that the Constitution of the State of 4 Utah provides that
"The property * * * of the state * * * shall be exempt from taxation."
Land, the title to which is acquired by the state, by foreclosure or grant, is property of the state. The framers of the constitution did not expressly or by implication limit the exemption of state property to that acquired in any particular manner or for any particular purpose. Therefore, we need inquire no further, in determining the taxability of these lands, than to find whose property they are. Finding that they are the property of the state requires a declaration that they are exempt from taxation.